Exhibit 10.2

                                        

2017 and 2018 Executive Officer Compensation Arrangements

 

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

 

Name

 

2017 Annual
Base Salary as of March 1

 

2017 Targeted Bonus (paid in 2018)

 

2018 Annual
Base Salary as of March 1

 

2018 Targeted Bonus (to be paid in 2019)

 

William M. Greenman

President and Chief Executive Officer

$600,000

60%

$620,000

60%

Kevin D. Green

Vice President, Finance and Chief Financial Officer

$371,280

40%

$389,844

40%

Richard Benjamin

Chief Medical Officer

$401,128

40%

$415,167

40%

Laurence M. Corash

Chief Scientific Officer

$422,382

40%

$426,606

40%

Vivek Jayaraman

Chief Commercial Officer

$404,000

40%

$414,100

40%

Chrystal Menard

Chief Legal Officer and General Counsel

$377,520

40%

$386,958

40%

Carol Moore

Senior Vice President, Regulatory Affairs and Quality

$346,343

40%

$355,002

40%

 